Citation Nr: 0833944	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to September 1945. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO). In December 2007, 
the veteran appeared for an informal conference before a 
Decision Review Officer (DRO).  A report of this conference 
is of record.

Although the RO implicitly reopened the claims in the 
February 2008 supplemental statement of the case (SOC), the 
Board must address the question of whether new and material 
evidence has been received to reopen such claims in the first 
instance because the issue goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate them on a de 
novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claims accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of entitlement to service connection for 
bilateral hearing loss and tinnitus based on de novo review 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1. An unappealed November 2001 rating decision denied the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus, based essentially on findings that such 
disabilities were not shown to be related to his service.
2. Evidence received since the November 2001 rating decision 
suggests that the veteran's bilateral hearing loss and 
tinnitus might be related to his service, pertains to 
unestablished facts necessary to substantiate the claims of 
service connection for bilateral hearing loss and tinnitus, 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for bilateral hearing 
loss may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).

2. New and material evidence has been received, and the claim 
of entitlement to service connection for tinnitus may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        A.	Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claims that is being addressed, there 
is no reason to belabor the impact of the VCAA on these 
matters.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159 (c)(4)(iii).  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).


B.	Factual Background

Historically, a December 2000 rating decision denied service 
connection for bilateral hearing loss and tinnitus based 
essentially on findings that such disabilities were not shown 
to be related to his service.  He then submitted additional 
evidence, and a November 2001 rating decision considered the 
additional evidence and confirmed and continued the denials.  
He was notified of the November 2001 rating decision denials 
in December 2001, and did not file a notice of disagreement 
(NOD) with the denials within a year of notice. 

The evidence of record in December 2001 included statements 
from the veteran, copies of service personnel documents and 
copies of newspaper articles regarding the veteran's service 
in Europe. The veteran served as a cryptographer; he states 
that upon his arrival in Italy a member of his Signal Corps 
unit was killed by exploding shells, and that an anti-
aircraft shell fell and exploded immediately behind the 
cipher truck in which he was riding. His service personnel 
records note that during service he was attached to various 
units, including a Bomb Wing and a Troop Carrier Wing. 

The veteran's service treatment records (STRs) are 
unavailable. The National Personnel Records Center (NPRC) in 
St. Louis, Missouri has indicated that any records that were 
located at that facility may have been destroyed by a fire 
there in 1973.

Postservice medical evidence include a May 2001 private 
medical record from Dr. S. noting that the veteran "has had 
gradual loss of hearing in the left ear...He has had buzzing 
and ringing in both ears..." 

An October 2000 VA examination did not include audiometry; 
however, the examiner noted that:
	
"It is certainly possible that the type of explosive 
exposure which this patient reports could have initiated 
the tinnitus. If high frequency loss is the only loss 
noted, then one can assume this is noise induced hearing 
loss, more probably than not service connected as the 
patient returned to his work as a telegrapher upon 
return to civilian life. However, if there is hearing 
loss across the entire sound spectrum, then the hearing 
loss is more probably than not related to presbycusis 
and non service connected."

Evidence received since December 2001 includes:  An October 
2004 VA treatment record noting that the veteran did not work 
in a "loud noise industry" after service, and that 
postservice he worked in telegraph/telephone and then in the 
accounting department; and a May 2007 VA treatment record 
wherein a nurse practitioner notes the veteran's history that 
while he was being shipped across the ocean "depth charges" 
were going off around him, and that the "concussions were 
horribly loud" and while stationed in Italy he was exposed 
to antiaircraft fire noise.  It was noted that he had "some 
hearing loss during [those] episodes." It was also noted 
that he continued to have "ongoing tinnitus." 

On December 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
95
95
LEFT
50
50
50
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear; the examiner could not test speech 
recognition in the left ear. The examiner opined, "The 
veteran's hearing has worsened since his C&P examination in 
2000." The examiner noted the veteran had a history of 
tinnitus.

In January 2008 the RO asked the audiologist who performed 
the December 2007 VA examination to provide a medical opinion 
as to whether the veteran's bilateral hearing loss and 
tinnitus are related to acoustic trauma in service. The 
audiologist replied: 

"I cannot resolve this issue without resort to mere 
speculation. His C-File was reviewed and there are no 
records available in his C-File to indicate what his 
hearing was at discharge from the service. It would be 
speculation to offer an opinion on whether or not his 
hearing loss and tinnitus are service related."

			C.	Legal Criteria

Generally, when a claim is disallowed, and is not appealed, 
it becomes final, and may not be reopened and allowed based 
on the same factual basis.  38 U.S.C.A. § 7105(c).  However, 
if new and material is received with respect to a claim that 
has been disallowed, that claim may be reopened, and the 
former disposition of the claim may be reviewed.  38 U.S.C.A. 
§ 5108..

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in May 2007), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there are an approximate balance of positive and 
negative evidence regarding the merits of the issues material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

			D.	Analysis

The veteran was notified of the November 2001 rating decision 
and of his appellate rights in early December 2001.  He did 
not appeal that decision, and it became final.  See 38 
U.S.C.A. §7105. 

Because the RO had previously denied service connection for 
bilateral hearing loss and tinnitus essentially based on 
findings that the disabilities were not related to the 
veteran's service, for evidence to be new and material in 
this case, it would have to be evidence not previously 
considered that tends to show otherwise, i.e., suggest that 
the hearing loss and tinnitus are related to the veteran's 
service/events therein.

The evidence received since the November 2001 rating decision 
is new as it was not of record at the time of the November 
2001 rating decision, and is not duplicate or cumulative 
evidence.  Considered together with the evidence that was of 
record in November 2001, it is also material evidence.  
Specifically, an October 2000 VA examiner had opined, in 
essence, that if the veteran's hearing loss was primarily 
high frequency (and sensorineural) in nature it would likely 
be related to noise trauma in service, but if it was across 
the entire spectrum, it would more likely be related to 
presbycusis (the aging process) (and not be service-related).  
Notably, the audiometry in December 2007 appears to show that 
the veteran's right ear hearing loss, at least, is primarily 
in the high frequencies.  As the October 2000 examiner's 
opinion viewed in light of the December 2007 VA examination 
findings tends to relate the veteran' hearing loss to his 
service, it is material evidence which raises a reasonable 
possibility of substantiating the veteran's claims.  
Accordingly, the claims of service connection for bilateral 
hearing loss and tinnitus must be reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for 
tinnitus is granted.





REMAND

Initially, the Board notes that the NPRC has certified that 
the veteran's STRs were destroyed in the 1973 fire at the 
NPRC, and that in such circumstances, VA has a well-
established heightened duty to assist the veteran (including 
by arranging for a VA examination).  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991). 

There remains some uncertainty regarding the etiologies of 
the veteran's bilateral hearing loss and tinnitus.  While no 
specific instance of noise trauma is documented, he had more 
than 3 years of wartime service (including more than 2 years 
and 5 months of foreign service), and it may be assumed that 
he had some degree of noise exposure in service.  There is 
conflicting competent evidence in the record regarding the 
etiology of the veteran's bilateral hearing loss and tinnitus 
in that the opinion of an October 2000 VA examiner, when 
viewed together with 2007 audiometry would suggest that the 
veteran's right ear hearing loss, at least is service noise 
trauma related, while a VA audiologist opined in January 2008 
that he could not offer an opinion regarding the etiology of 
the disabilities at issue without resort to speculation.  
This conflict in the evidence must be resolved; furthermore, 
an opinion as to whether there is a relationship between the 
any neurosensory hearing loss and the veteran's tinnitus is 
necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The RO should ask the veteran to 
identify all providers of treatment and/or 
evaluation he has received for hearing 
loss or tinnitus postservice and to 
provide any releases necessary for VA to 
obtain records of such treatment or 
evaluation, specifically including any and 
all records of treatment/evaluation he 
received from the Livingston Audiology and 
Hearing Aid Center. The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified 
from the veteran. 

2 .The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist (with audiometric 
studies) to determine the likely etiology 
of his bilateral hearing loss and 
tinnitus. The examiner must review the 
veteran's claims file (and specifically 
this remand) in conjunction with the 
examination and should express an opinion 
as to whether it is at least as likely as 
not (i.e., a 50 percent or better 
probability) that any current hearing loss 
and/or tinnitus are related to the 
veteran's service, and specifically to 
noise trauma therein, or whether the 
hearing loss and tinnitus are more likely 
related to intervening causes. The 
examiner must explain the rationale for 
the opinions given, to include comment on 
the relationship, if any between 
sensorineural hearing loss and tinnitus 
(including whether they generally share 
common etiology or involve common 
pathology).  The examiner should 
specifically comment on the (October 2000 
and January 2008) opinions that are 
already in the record.

3. The RO should then re-adjudicate the 
claims. If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




 Department of Veterans Affairs


